Exhibit 10.1

ALLENA PHARMACEUTICALS, INC.

PACIFIC WESTERN BANK

LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

This LOAN AND SECURITY AGREEMENT (the “Agreement”) is entered into as of
June 29, 2018, by and between PACIFIC WESTERN BANK, a California state chartered
bank (“Bank”) and ALLENA PHARMACEUTICALS, INC., a Delaware corporation
(“Borrower”).

RECITALS

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

AGREEMENT

The parties agree as follows:

 

  1. DEFINITIONS AND CONSTRUCTION.

1.1    Definitions. As used in this Agreement, all capitalized terms shall have
the definitions set forth on Exhibit A. Any term used in the Code and not
defined herein shall have the meaning given to the term in the Code.

1.2    Accounting Terms. Any accounting term not specifically defined on Exhibit
A shall be construed in accordance with GAAP and all calculations shall be made
in accordance with GAAP (except for non-compliance with FAS 123R in monthly
reporting). The term “financial statements” shall include the accompanying notes
and schedules.

 

  2. LOAN AND TERMS OF PAYMENT.

2.1    Credit Extensions.

(a)    Promise to Pay. Borrower promises to pay to Bank, in lawful money of the
United States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower, together with interest on the unpaid
principal amount of such Credit Extensions at rates in accordance with the terms
hereof.

(b)    Usage of Credit Card Services Under the Credit Card Line.

(i)    Usage Period. Subject to and upon the terms and conditions of this
Agreement, at any time from the Closing Date through the Credit Card Maturity
Date, Borrower may use the Credit Card Services (as defined below) in amounts
and upon terms as provided in Section 2.1(b)(ii) below.

(ii)    Credit Card Services. Subject to and upon the terms and conditions of
this Agreement, Borrower may request corporate credit cards and standard and
e-commerce merchant account services from Bank (collectively, the “Credit Card
Services”). The aggregate limit of the corporate credit cards and merchant
credit card processing reserves shall not exceed the Credit Card Line. The terms
and conditions (including repayment and fees) of such Credit Card Services shall
be subject to the terms and conditions of Bank’s standard forms of application
and agreement for the Credit Card Services.

 

1.



--------------------------------------------------------------------------------

(iii)    Collateralization of Obligations Extending Beyond Maturity. If Borrower
has not cash secured its obligations with respect to any Credit Card Services by
the Credit Card Maturity Date, then, effective as of such date, the balance in
any deposit accounts held by Bank and the certificates of deposit or time
deposit accounts issued by Bank in Borrower’s name (and any interest paid
thereon or proceeds thereof, including any amounts payable upon the maturity or
liquidation of such certificates or accounts), shall automatically secure such
obligations to the extent of the then continuing or outstanding Credit Card
Services. Borrower authorizes Bank to hold such balances in pledge and to
decline to honor any drafts thereon or any requests by Borrower or any other
Person to pay or otherwise transfer any part of such balances for so long as the
applicable Credit Card Services are outstanding or continue.

(c)    Term Loan.

(i)    Subject to and upon the terms and conditions of this Agreement, Bank
agrees to make one (1) or more term loans to Borrower in an aggregate principal
amount not to exceed Twelve Million Dollars ($12,000,000) (each a “Term Loan”
and collectively the “Term Loans”). The initial Term Loan shall be in a
principal amount of at least Ten Million Dollars ($10,000,000), the first
proceeds of which Borrower shall use to repay all indebtedness that Borrower
owes to Silicon Valley Bank pursuant to the SVB Loan Agreement and for working
capital and other general corporate purposes. Borrower may request one
(1) additional Term Loan at any time from the date hereof through the
Availability End Date. The proceeds of the Term Loans shall be used for general
working capital and corporate purposes and for capital expenditures.

(ii)    Interest shall accrue from the date of each Term Loan at the rate
specified in Section 2.3(a), and prior to the Availability End Date for the
applicable Term Loan shall be payable monthly in arrears beginning on the first
day of the month next following such Term Loan, and continuing on the same day
of each month thereafter. Any Term Loans that are outstanding on the
Availability End Date shall be payable in thirty (30) equal monthly installments
of principal, plus all accrued but unpaid interest, beginning on January 1,
2020, and continuing on the same day of each month thereafter through the
Maturity Date, at which time all outstanding amounts due in connection with the
Term Loans and any other outstanding amounts due under this Agreement shall be
immediately due and payable. Notwithstanding the foregoing, if the Availability
End Date is extended to June 30, 2020, then any Term Loans outstanding on such
date shall be payable in twenty four (24) equal monthly installments of
principal, plus all accrued but unpaid interest, beginning on July 1, 2020, and
continuing on the same day each month thereafter through the Maturity Date, at
which time all outstanding amounts due in connection with the Term Loans and any
other outstanding amounts due under this Agreement shall be immediately due and
payable. Term Loans, once repaid, may not be reborrowed.

(iii) Borrower may prepay all but not less than all of the outstanding Term
Loans, provided that Borrower shall pay a prepayment fee equal to (i) 2.0% of
the amount prepaid before the first anniversary of the Closing Date, (ii) 1.0%
of the amount prepaid on or after the first anniversary but before the second
anniversary of the Closing Date, and 0% for any prepayment on or after the
second anniversary of the Closing Date.

 

2.



--------------------------------------------------------------------------------

(iv)    When Borrower desires to obtain a Term Loan, Borrower shall notify Bank
(which notice shall be irrevocable) by facsimile transmission or email to be
received no later than 3:30 p.m. Eastern Time on the day on which the Term Loan
is to be made. Such notice shall be given by a Loan Advance/Paydown Request Form
in substantially the form of Exhibit C. The notice shall be signed by an
Authorized Officer. Bank shall be entitled to rely on any notice given by a
person whom Bank reasonably believes to be an Authorized Officer, and Borrower
shall indemnify and hold Bank harmless for any damages, out-of-pocket loss or
reasonable documented out-of-pocket costs and expenses suffered by Bank as a
result of such reliance (except to the extent such damages, losses, costs or
expenses result from Bank’s gross negligence or willful misconduct).

2.2    [Reserved].

2.3    Interest Rates, Payments, and Calculations.

(a)    Interest Rates. Except as set forth in Section 2.3(b), the Term Loans
shall bear interest, on the outstanding daily balance thereof, at a variable
annual rate equal to the greater of (A) the Prime Rate then in effect and (B)
5.0%.

(b)    Late Fee; Default Rate. If any payment is not made within 15 days after
the date such payment is due, Borrower shall pay Bank a late fee equal to the
lesser of (i) 5% of the amount of such unpaid amount and (ii) the maximum amount
permitted to be charged under applicable law. All outstanding Obligations shall,
at Bank’s option, bear interest, from and after the occurrence and during the
continuance of an Event of Default, at a rate equal to 5 percentage points above
the interest rate applicable immediately prior to the occurrence of the Event of
Default.

(c)    Payments. Borrower authorizes Bank, at its option, to charge such
interest, all Bank Expenses, all Periodic Payments, and any other amounts due
and owing in accordance with the terms of this Agreement against, first, a
deposit account designated by Borrower in writing, and second, if insufficient
funds remain in such account, any of Borrower’s other deposit accounts. Any
interest not paid when due shall be compounded by becoming a part of the
Obligations, and such interest shall thereafter accrue interest at the rate then
applicable hereunder.

(d)    Computation. In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed.

2.4    Crediting Payments. Except during the continuance of an Event of Default,
Bank shall credit a wire transfer of funds, check or other item of payment to
such deposit account or Obligation as Borrower specifies. After the occurrence
and during the continuance of an Event of Default, Bank shall have the right, in
its sole discretion, to

 

3.



--------------------------------------------------------------------------------

immediately apply any wire transfer of funds, check, or other item of payment
Bank may receive to conditionally reduce Obligations, but such applications of
funds shall not be considered a payment on account unless such payment is of
immediately available federal funds or unless and until such check or other item
of payment is honored when presented for payment. Notwithstanding anything to
the contrary contained herein, any wire transfer or payment received by Bank
after 5:30 p.m. Eastern time shall be deemed to have been received by Bank as of
the opening of business on the immediately following Business Day. Whenever any
payment to Bank under the Loan Documents would otherwise be due (except by
reason of acceleration) on a date that is not a Business Day, such payment shall
instead be due on the next Business Day, and additional fees or interest, as the
case may be, shall accrue and be payable for the period of such extension.

2.5    Fees. Borrower shall pay to Bank the following:

(a)    Facility Fee. None;

(b)    Success Fee. Promptly upon the closing of one or more financing(s) after
the Closing Date in which Borrower receives aggregate gross proceeds of at least
$25,000,000, Borrower shall pay Bank a one-time fee equal to (i) $200,000, if
such fee is paid on or before June 30, 2019 and (ii) $300,000, if such fee is
paid after June 30, 2019. Borrower’s obligation to pay this fee shall survive
termination of this Agreement.

(c)    Prepayment Fee. The prepayment fee specified in Section 2.1(c)(iii), as
applicable.

(d)    Bank Expenses. On the Closing Date, all Bank Expenses incurred through
the Closing Date, and, after the Closing Date, all Bank Expenses, as and when
they become due.

2.6    Term. This Agreement shall become effective on the Closing Date and,
subject to Section 12.7, shall continue in full force and effect for so long as
any Obligations (other than inchoate indemnification or reimbursement
obligations or other obligations which, by their terms, survive termination of
this Agreement) remain outstanding or Bank has any obligation to make Credit
Extensions under this Agreement. Notwithstanding the foregoing, Bank shall have
the right in accordance with Section 9.1 to terminate its obligation to make
Credit Extensions under this Agreement immediately and without notice upon the
occurrence and during the continuance of an Event of Default.

 

  3. CONDITIONS OF LOANS.

3.1    Conditions Precedent to Closing. The agreement of Bank to enter into this
Agreement on the Closing Date is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, each of the
following items and completed each of the following requirements:

(a)    this Agreement;

 

4.



--------------------------------------------------------------------------------

(b)    an officer’s certificate of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;

(c)    a financing statement (Form UCC-1) for Borrower;

(d)    payment of the fees and Bank Expenses then due specified in Section 2.5,
which may be debited from any of Borrower’s accounts with Bank;

(e)    current SOS Reports indicating that except for Permitted Liens, there are
no other security interests or Liens of record in the Collateral;

(f)    a payoff letter from Silicon Valley Bank;

(g)    current financial statements, including audited statements for Borrower’s
most recently ended fiscal year, together with an unqualified opinion (or an
opinion qualified only for going concern so long as Borrower’s investors provide
additional equity as needed), company prepared consolidated balance sheets and
income statements for the most recently ended month in accordance with
Section 6.2, and such other updated financial information as Bank may reasonably
request;

(h)    current Compliance Certificate in accordance with Section 6.2;

(i)    Borrower Information Certificate;

(j)    Borrower shall have opened and funded not less than $50,000 in deposit
accounts held with Bank; and

(k)    such other documents or certificates, and completion of such other
matters, as Bank may reasonably request.

3.2    Conditions Precedent to all Credit Extensions. The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is
contingent upon Borrower’s compliance with Section 3.1 above, and is further
subject to the following conditions:

(a)    timely receipt by Bank of the Loan Advance/Paydown Request Form as
provided in Section 2.1;

(b)    Borrower shall be in compliance with Section 6.6 hereof;

(c)    in Bank’s sole but reasonable discretion, there has not been a Material
Adverse Effect; and

(d)    the representations and warranties contained in Section 5 shall be true
and correct in all material respects on and as of the date of such Loan
Advance/Paydown Request Form and on the effective date of each Credit Extension
as though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would immediately exist after giving effect to
such Credit Extension (provided, however, that those

 

5.



--------------------------------------------------------------------------------

representations and warranties expressly referring to another date shall be true
and correct in all material respects as of such date, and provided further that
any representation or warranty that contains a materiality qualification therein
shall be true and correct in all respects). The making of each Credit Extension
shall be deemed to be a representation and warranty by Borrower on the date of
such Credit Extension as to the accuracy of the facts referred to in this
Section 3.2.

 

  4. CREATION OF SECURITY INTEREST.

4.1    Grant of Security Interest. Borrower grants and pledges to Bank a
continuing security interest in the Collateral to secure prompt repayment of any
and all Obligations and to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents. Except for Permitted Liens or as
disclosed in the Schedule, upon the filing of a financing statement in the
jurisdiction of Borrower’s incorporation, such security interest constitutes a
valid, first priority security interest in the presently existing Collateral,
and will constitute a valid, first priority security interest in later-acquired
Collateral. Notwithstanding any termination of this Agreement or of any filings
undertaken related to Bank’s rights under the Code, Bank’s Lien on the
Collateral shall remain in effect for so long as any Obligations (other than
inchoate indemnification or reimbursement obligations or other obligations
which, by their terms, survive termination of this Agreement) are outstanding.
Upon request by Borrower and payment in full in cash of the Obligations (other
than inchoate indemnification or reimbursement obligations or other obligations
which, by their terms, survive termination of this Agreement) and at such time
as Bank’s obligation to make Credit Extensions has terminated, Bank shall
release its liens and interests in the Collateral and, at such time and from
time to time thereafter, Bank shall take such actions as reasonably requested by
Borrower in order to evidence the termination of such Liens (including filing
UCC-3 or similar termination statements with respect to such Liens).

4.2    Perfection of Security Interest. Borrower authorizes Bank to file at any
time financing statements, continuation statements, and amendments thereto that
(i) either specifically describe the Collateral or describe the Collateral as
all assets of Borrower of the kind pledged hereunder, and (ii) contain any other
information required by the Code for the sufficiency of filing office acceptance
of any financing statement, continuation statement, or amendment, including
whether Borrower is an organization, the type of organization and any
organizational identification number issued to Borrower, if applicable. Where
Collateral is in possession of a third party bailee, Borrower shall take such
commercially reasonable steps as Bank reasonably requests for Bank to
(i) subject to Section 7.10 below, obtain an acknowledgment, in form and
substance reasonably satisfactory to Bank, of the bailee that the bailee holds
such Collateral for the benefit of Bank, and (ii) subject to Section 6.6, obtain
“control” of any Collateral consisting of investment property, deposit accounts,
letter-of-credit rights or electronic chattel paper (as such items and the term
“control” are defined in Revised Article 9 of the Code) by causing the
securities intermediary or depositary institution or issuing bank to execute a
control agreement in form and substance reasonably satisfactory to Bank. No
Borrower will create any chattel paper without placing a legend on the chattel
paper reasonably acceptable to Bank indicating that Bank has a security interest
in the chattel paper. Borrower from time to time may deposit with Bank specific
cash collateral to secure specific Obligations; Borrower authorizes Bank to hold
such specific balances in pledge and to decline to honor any drafts thereon or
any request by Borrower or any other Person to pay or otherwise transfer any

 

6.



--------------------------------------------------------------------------------

part of such balances for so long as the specific Obligations are outstanding.
Borrower shall take such other actions as Bank reasonably requests to perfect
its security interests granted under this Agreement.

 

  5.    REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants as follows:

5.1    Due Organization and Qualification. Borrower and each Subsidiary is duly
existing under the laws of the state in which it is organized and qualified and
licensed to do business in any state in which the conduct of its business or its
ownership of property requires that it be so qualified, except where the failure
to do so would not reasonably be expected to cause a Material Adverse Effect.

5.2    Due Authorization; No Conflict. The execution, delivery, and performance
of the Loan Documents are within Borrower’s powers, have been duly authorized,
and are not in conflict with nor constitute a breach of any provision contained
in Borrower’s Certificate of Incorporation or Bylaws, nor will they constitute
an event of default under any material agreement by which Borrower is bound.
Borrower is not in default under any agreement by which it is bound, except to
the extent such default would not reasonably be expected to cause a Material
Adverse Effect.

5.3    Collateral. Borrower has rights in or the power to transfer the
Collateral, and its title to the Collateral is free and clear of Liens, adverse
claims, and restrictions on transfer or pledge except for Permitted Liens. Other
than movable items of personal property such as laptop computers and inventory
in transit, all tangible Collateral having an aggregate book value in excess of
$500,000, is located solely in the Collateral States or such other locations
disclosed to Bank by Borrower in writing from time to time. All Inventory is in
all material respects of good and merchantable quality, free from all material
defects, except for Inventory for which adequate reserves have been made. Except
as set forth in the Schedule or as permitted under Section 6.6, none of
Borrower’s Cash is maintained or invested with a Person other than Bank or
Bank’s affiliates.

5.4    Intellectual Property. Borrower is the sole owner of the intellectual
property owned by Borrower, except for licenses granted to its customers in the
ordinary course of business and over-the-counter software that is commercially
available to the public. To Borrower’s knowledge, each of the copyrights,
trademarks and patents owned by Borrower and material to Borrower’s business is
valid and enforceable, and no part of the intellectual property owned by
Borrower and material to Borrower’s business has been judged invalid or
unenforceable, in whole or in part, and no claim has been made in writing
alleging to Borrower that any part of the intellectual property owned by
Borrower violates the rights of any third party except to the extent such claim
would not reasonably be expected to cause a Material Adverse Effect.

5.5    Name; Location of Chief Executive Office. Except as disclosed in the
Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof, and its exact legal name is as set forth
in the first paragraph of this Agreement. The chief executive office of Borrower
is located at the address indicated in Section 10 hereof or such other location
disclosed to Bank pursuant to Section 7.2.

 

7.



--------------------------------------------------------------------------------

5.6    Litigation. Except as set forth in the Schedule, there are no actions or
proceedings pending by or against Borrower or any Subsidiary before any court or
administrative agency in which a likely adverse decision would reasonably be
expected to have a Material Adverse Effect.

5.7    No Material Adverse Change in Financial Statements. All consolidated and
consolidating, if applicable, financial statements related to Borrower and any
Subsidiary that are delivered to Bank fairly present in all material respects
Borrower’s consolidated and consolidating, if applicable, financial condition as
of the date thereof and Borrower’s consolidated and consolidating, if
applicable, results of operations for the period then ended (subject, in the
case of unaudited financials to the absence of footnotes and year-end audit
adjustments). There has not been a material adverse change in the consolidated
or in the consolidating, if applicable, financial condition of Borrower since
the date of the most recent of such financial statements submitted to Bank by
Borrower.

5.8    Solvency, Payment of Debts. Borrower is able to pay its debts (including
trade debts) as they mature; the fair saleable value of Borrower’s assets
(including goodwill minus disposition costs) exceeds the fair value of its
liabilities; and Borrower is nor left with unreasonably small capital after the
transactions contemplated by this Agreement.

5.9    Compliance with Laws and Regulations. Borrower and each Subsidiary have
met the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA. No event has occurred resulting from Borrower’s
failure to comply with ERISA that would reasonably be expected to result in
Borrower’s incurring any liability that could have a Material Adverse Effect. No
Borrower is an “investment company” or a company “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940. No Borrower
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulations T and U of the Board of Governors of the
Federal Reserve System). No Borrower has violated any statutes, laws, ordinances
or rules applicable to it, the violation of which would reasonably be expected
to have a Material Adverse Effect. Borrower and each Subsidiary have filed or
caused to be filed all tax returns required to be filed by Borrower or such
Subsidiary, and have paid, or have made adequate provision for the payment of,
all taxes reflected therein except those being contested in good faith with
adequate reserves under GAAP or where the failure to file such returns or pay
such taxes would not reasonably be expected to have a Material Adverse Effect.

5.10    Investments. No Borrower owns any stock, partnership interest or other
equity securities of any Person, except for Permitted Investments.

5.11    Government Consents. Borrower and each Subsidiary have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted,
except where the failure to do so would not reasonably be expected to cause a
Material Adverse Effect.

 

8.



--------------------------------------------------------------------------------

5.12    Inbound Licenses. Except as disclosed on the Schedule or as disclosed to
Bank pursuant to Section 6.9, Borrower is not a party to, nor is bound by, any
material license or other similar agreement material to the conduct of
Borrower’s business that prohibits Borrower from granting a security interest in
Borrower’s interest in such license or agreement or any other property important
for the conduct of Borrower’s business, other than this Agreement or the other
Loan Documents or commercial off-the-shelf software.

5.13    Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank in connection
with the Loan Documents taken together with all such certificates and written
statements furnished to Bank contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained in such certificates or statements not materially misleading in light
of the circumstances in which they were made, it being recognized by Bank that
the projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not to be viewed as facts and that actual results
during the period or periods covered by any such projections and forecasts may
materially differ from the projected or forecasted results.

 

  6. AFFIRMATIVE COVENANTS.

Borrower shall do all of the following:

6.1    Good Standing and Government Compliance. Borrower shall maintain its and
(except as permitted under Section 7.3) each of its Subsidiaries’ corporate
existence and good standing in the respective states of formation, shall
maintain qualification and good standing in each other jurisdiction in which the
failure to so qualify would reasonably be expected to have a Material Adverse
Effect, and shall furnish to Bank the organizational identification number
issued to Borrower by the authorities of the state in which Borrower is
organized, if applicable. Borrower shall meet, and shall cause each Subsidiary
to meet, the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA. Borrower shall comply, and shall cause each
Subsidiary to comply, with all statutes, laws, ordinances and government rules
and regulations to which it is subject, and shall maintain, and shall cause each
of its Subsidiaries to maintain, in force all licenses, approvals and
agreements, in each case, the loss of which or failure to comply with which
would reasonably be expected to have a Material Adverse Effect.

6.2    Financial Statements, Reports, Certificates, Collateral Audits.

(a)    Borrower shall deliver to Bank: (i) as soon as available, but in any
event within 30 days after the end of each calendar month, a company prepared
consolidated balance sheet, income statement, and agings covering Borrower’s
operations during such period, in a form reasonably acceptable to Bank and
certified by a Responsible Officer; (ii) as soon as available, but in any event
within 180 days after the end of Borrower’s fiscal year, audited consolidated
financial statements of Borrower prepared in accordance with GAAP, consistently

 

9.



--------------------------------------------------------------------------------

applied, together with an opinion which is either unqualified, qualified only
for going concern related to Borrower’s liquidity position or otherwise
consented to in writing by Bank on such financial statements of Ernst & Young,
any “Big Four” accounting firm or any other independent certified public
accounting firm reasonably acceptable to Bank; (iii) annual budget approved by
Borrower’s Board of Directors as soon as available but not later than the
earlier to occur of (a) 90 days after the end of each fiscal year and (b) 15
days after approval by the Board of Directors; (iv) copies of all statements,
reports and notices sent or made available generally by Borrower to its security
holders or to any holders of Subordinated Debt and all reports on Forms 10-K and
10-Q filed with the Securities and Exchange Commission, including Borrower’s
quarterly financial statements in connection with Form 10-Q (documents filed
with the SEC and required to be delivered pursuant to the terms of this clause
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date on which Borrower provides a link thereto, on
Borrower’s website on the internet at Borrower’s website address); (v) promptly
upon receipt of notice thereof, a report of any legal actions pending or
threatened in writing against Borrower or any Subsidiary in which a likely
adverse decision would reasonably be expected to have a Material Adverse Effect;
(vi) within 45 days after the end of each calendar quarter, strategic business
updates, (vii) promptly upon receipt by Borrower, each management letter
prepared by Borrower’s independent certified public accounting firm regarding
Borrower’s management control systems; (viii) such budgets, sales projections,
operating plans or other financial information generally prepared by Borrower in
the ordinary course of its business as Bank may reasonably request from time to
time.

(b)    Within 30 days after the last day of each month, Borrower shall deliver
to Bank with the monthly financial statements a Compliance Certificate certified
as of the last day of the applicable month and signed by a Responsible Officer
in substantially the form of Exhibit D hereto.

(c)    As soon as possible and in any event within 3 Business Days after
becoming aware of the occurrence or existence of an Event of Default hereunder,
a written statement of a Responsible Officer setting forth details of the Event
of Default, and the action which Borrower has taken or proposes to take with
respect thereto.

(d)    Bank (through any of its officers, employees, or agents) shall have the
right, upon reasonable prior notice, from time to time at reasonable times
during Borrower’s usual business hours but no more than once a year (unless an
Event of Default has occurred and is continuing), to inspect Borrower’s Books
and to make copies thereof and to check, test, inspect, audit and appraise the
Collateral at Borrower’s expense in order to verify Borrower’s financial
condition or the amount, condition of, or any other matter relating to, the
Collateral.

Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer.
Borrower shall include a submission date on any certificates and reports to be
delivered electronically.

 

10.



--------------------------------------------------------------------------------

6.3    Inventory and Equipment; Returns. Borrower shall keep all Inventory and
Equipment in good and merchantable condition (ordinary wear and tear and
casualty damage excepted), free from all material defects except for Inventory
and Equipment (i) sold in the ordinary course of business, and (ii) for which
adequate reserves have been made, in all cases in the United States and such
other locations as to which Borrower gives prior written notice. Returns and
allowances, if any, as between Borrower and its account debtors shall be on the
same basis and in accordance with the usual customary practices of Borrower, as
they exist on the Closing Date, or as is standard in the industry. Borrower
shall promptly notify Bank of all returns and recoveries and of all written
disputes and claims involving inventory having a book value of more than
$500,000.

6.4    Taxes. Borrower shall make, and cause each Subsidiary to make, due and
timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, including, but not limited
to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability,
and will execute and deliver to Bank, on demand, proof reasonably satisfactory
to Bank indicating that Borrower or a Subsidiary has made such payments or
deposits and any appropriate certificates attesting to the payment or deposit
thereof; provided that Borrower or a Subsidiary need not make any payment if the
amount or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by Borrower
or such Subsidiary.

6.5    Insurance. Borrower, at its expense, shall (i) keep the Collateral
insured against loss or damage, and (ii) maintain liability and other insurance,
in each case as customarily insured against by other owners in businesses
similar to Borrower’s. Not later than thirty (30) days after the Closing Date,
Borrower shall cause all such policies of insurance to be in such form, with
such companies, and in such amounts as reasonably satisfactory to Bank, with all
policies of property insurance containing a lender’s loss payable endorsement,
in a form reasonably satisfactory to Bank, showing Bank as lender’s loss payee
and all liability insurance policies to show, or have endorsements showing, Bank
as an additional insured. Any such insurance policies shall specify that the
insurer must give at least 20 days notice to Bank before canceling its policy
for any reason (or 10 days notice in the event of cancellation for non-payment).
Within 30 days of the Closing Date, Borrower shall cause to be furnished to Bank
certificates of insurance and a copy of its policies including any endorsements
covering Bank or showing Bank as an additional insured. Upon Bank’s reasonable
request, Borrower shall deliver to Bank certified copies of the policies of
insurance and evidence of all premium payments. Proceeds payable under any
casualty policy will, at Borrower’s option, be payable to Borrower to repair or
replace the property subject to the claim, provided that any such repaired or
replacement property shall be deemed Collateral in which Bank has been granted a
first priority security interest (subject to Permitted Liens), provided that if
an Event of Default has occurred and is continuing, all proceeds payable under
any such policy shall, at Bank’s option, be payable to Bank to be applied on
account of the Obligations.

6.6    Primary Depository. Subject to the provisions of Section 3.1(j), within
30 days of the Closing Date, Borrower shall maintain, and shall cause all of its
Subsidiaries to maintain, all depository and operating accounts with Bank and
all investment accounts with Bank or Bank’s affiliates; provided that prior to
Borrower maintaining any investment accounts with Bank’s affiliates, Borrower,
Bank, and any such affiliate shall have entered into a securities account
control agreement with respect to any such investment accounts, in form and
substance reasonably satisfactory to Bank. Notwithstanding the above, Borrower
and its Subsidiaries shall

 

11.



--------------------------------------------------------------------------------

be permitted to maintain an aggregate amount of cash in one or more accounts
outside of Bank or its affiliates, without an account control agreement, as
follows: (i) up to $10,000,000 from the date that is 31 days after the Closing
Date through the date that is 60 days after the Closing Date; (ii) up to
$5,000,000 from the date that is 61 days after the Closing Date through the date
that is 90 days after the Closing Date; and (iii) up to $100,000 at all times
thereafter.

6.7    Massachusetts Security Corporation. As long as (i) APSC remains a
Massachusetts Security Corporation, (ii) Borrower maintains Cash in accounts
with Bank with a balance not less than 120% of the outstanding principal owing
under this Agreement, and (iii) APSC maintains all its investment and depository
accounts with Bank, Borrower may invest cash in excess of that 120% minimum in
APSC.

6.8    Financial Covenants. None.

6.9    Consent of Inbound Licensors. Within thirty (30) days of entering into or
becoming bound by any material inbound license or similar agreement, Borrower
shall: (i) provide written notice to Bank of the material terms of such license
or agreement with a description of its likely impact on Borrower’s business or
financial condition; and (ii) at Bank’s reasonable request, in good faith use
commercially reasonable efforts to obtain the consent of, or waiver by, any
person whose consent or waiver is necessary for Borrower’s interest in such
licenses or contract rights to be deemed Collateral and for Bank to have a
security interest in it that would reasonably be expected to otherwise be
restricted by the terms of the applicable license or agreement, whether now
existing or entered into in the future, provided, however, that the failure to
obtain any such consent or waiver shall not constitute a default under this
Agreement; provided, further, however, that, for the avoidance of doubt and
notwithstanding anything in this Section 6.9 or in this Agreement to contrary,
Borrower shall not be required to take any efforts to obtain consents or waivers
from licensors in connection with licenses existing on the Closing Date and
disclosed to Bank.

6.10 Creation/Acquisition of Subsidiaries. In the event Borrower creates or
acquires any Subsidiary (other than APSC), Borrower shall promptly notify Bank
of such creation or acquisition, and Borrower shall take all actions reasonably
requested by Bank to achieve any of the following with respect to such “New
Subsidiary” (defined as a Subsidiary formed after the date hereof during the
term of this Agreement): (i) to cause New Subsidiary to become either a
co-Borrower hereunder, if such New Subsidiary is organized under the laws of the
United States, or a secured guarantor with respect to the Obligations; and
(ii) to grant and pledge to Bank a perfected security interest in 100% of the
stock, units or other evidence of ownership held by Borrower or its Subsidiaries
of any such New Subsidiary which is organized under the laws of the United
States, and 65% of the stock, units or other evidence of ownership held by
Borrower or its Subsidiaries of any such New Subsidiary which is not organized
under the laws of the United States

6.11    Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

 

12.



--------------------------------------------------------------------------------

  7.    NEGATIVE COVENANTS.

Borrower will not do any of the following:

7.1    Dispositions. Convey, sell, lease, license, transfer or otherwise dispose
of (collectively, to “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, or move cash balances on deposit
with Bank to accounts opened at another financial institution, other than
Permitted Transfers.

7.2    Change in Name, Location, Executive Office, or Executive Management;
Change in Business; Change in Fiscal Year; Change in Control. Change its name or
the state of Borrower’s formation or relocate its chief executive office without
10 days prior written notification to Bank; replace or suffer the departure of
its chief executive officer or chief financial officer without delivering
written notification to Bank within 10 Business Days; fail to appoint an interim
replacement or fill a vacancy in the position of chief executive officer or
chief financial officer for more than 60 consecutive days; take action to
liquidate, wind up, or otherwise cease to conduct business in the ordinary
course; engage in any business, or permit any of its Subsidiaries to engage in
any business, other than or reasonably related or incidental to the businesses
currently engaged in by Borrower; change its fiscal year end; have a Change in
Control.

7.3    Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person except where (a) each of the following conditions is applicable: (i) the
consideration paid in connection with such transactions (including assumption of
liabilities) does not in the aggregate exceed $500,000 during any fiscal year,
(ii) no Event of Default has occurred, is continuing or would exist immediately
after giving effect to such transactions, (iii) such transactions do not result
in a Change in Control, and (iv) in transactions involving Borrower, Borrower is
the surviving entity; or (b) the outstanding Obligations (other than inchoate
indemnification or reimbursement obligations or other obligations which, by
their terms, survive termination of this Agreement) are repaid in full
concurrently with the closing of any merger or consolidation of Borrower in
which Borrower is not the surviving entity; provided, however, that Borrower
shall not, without Bank’s prior written consent, enter into any binding
contractual arrangement with any Person to attempt to facilitate a merger or
acquisition of Borrower, unless (i) [Reserved], (ii) [Reserved], and
(iii) Borrower notifies Bank within thirty 30 days of entering into such an
agreement (provided, the failure to give such notification shall not be deemed a
material breach of this Agreement).

7.4    Indebtedness. Create, incur, assume, guarantee or be or remain liable
with respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness, or prepay any Indebtedness or take any actions which
impose on Borrower an obligation to prepay any Indebtedness, except Indebtedness
to Bank.

7.5    Encumbrances. Create, incur, assume or allow any Lien with respect to its
property, or assign or otherwise convey any right to receive income, including
the sale of any Accounts, or permit any of its Subsidiaries so to do, in each
case, except for Permitted Liens, or covenant to any other Person (other than
(i) the licensors of in-licensed property with respect to

 

13.



--------------------------------------------------------------------------------

such property or (ii) the lessors of specific equipment or lenders financing
specific equipment with respect to such leased or financed equipment) that
Borrower in the future will refrain from creating, incurring, assuming or
allowing any Lien with respect to any of Borrower’s property.

7.6    Distributions. Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, except that Borrower may (i) repurchase the stock of current or former
employees or directors pursuant to stock repurchase agreements in an aggregate
amount not to exceed $350,000 in any fiscal year, as long as an Event of Default
does not exist prior to such repurchase or would not exist after giving effect
to such repurchase, (ii) repurchase the stock of current or former employees or
directors pursuant to stock repurchase agreements by the cancellation of
indebtedness owed by such former employees or directors to Borrower regardless
of whether an Event of Default exists, (iii) convert any of its convertible
securities or Subordinated Debt into other securities in accordance with the
terms of such convertible securities or Subordinated Debt, (iv) pay dividends
solely in capital stock, (v) purchase fractional shares of capital stock arising
out of stock dividends, splits or combinations.

7.7    Investments. Directly or indirectly acquire or own an Investment in, or
make any Investment in or to any Person, or permit any of its Subsidiaries
(other than APSC) so to do, other than Permitted Investments, or, from the date
that is thirty (30) days after the Closing Date, maintain or invest any of its
investment property with a Person other than Bank or permit any Subsidiary to do
so unless such Person has entered into a control agreement with Bank, in form
and substance reasonably satisfactory to Bank, or suffer or permit any
Subsidiary to be a party to, or be bound by, an agreement that restricts such
Subsidiary from paying dividends or otherwise distributing property to Borrower
(other than the Loan Documents or any documents governing Subordinated Debt).

7.8    Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower except for
(i) transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person, (ii) the
sale of Borrower’s equity securities in bona fide transactions with or the
incurrence of Subordinated Debt to Borrower’s existing investors that do not
result in a Change in Control, (iii) transactions permitted pursuant to
Section 7.3, (iv) Permitted Transfers, Permitted Indebtedness and Permitted
Investments, (v) reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans and indemnification arrangements
approved by the relevant board of directors or equivalent corporate body), (vi)
transactions with Alcresta, Inc. in the ordinary course of business or approved
by the Board.

7.9    Subordinated Debt. Make any payment in respect of any Subordinated Debt,
or permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt, or amend any provision affecting
Bank’s rights contained in any documentation relating to the Subordinated Debt.

 

14.



--------------------------------------------------------------------------------

7.10    Inventory and Equipment. Store the Inventory or the Equipment of a book
value in excess of $500,000 with a bailee, warehouseman, collocation facility or
similar third party unless the third party has been notified of Bank’s security
interest and Bank (a) has received an acknowledgment from the third party that
it is holding or will hold the Inventory or Equipment for Bank’s benefit or
(b) is in possession of the warehouse receipt, where negotiable, covering such
Inventory or Equipment. Except for Inventory sold in the ordinary course of
business and for movable items of personal property in the possession of
Borrower’s employees or agents, and except for such other locations as Bank may
approve in writing, Borrower shall keep the Inventory and Equipment only at the
location set forth in Section 10 and such other locations of which Borrower
gives Bank prior written notice and as to which Bank is able to take such
actions as may be necessary needed to perfect its security interest or to obtain
a bailee’s acknowledgment of Bank’s rights in the Collateral.

7.11    No Investment Company; Margin Regulation. Become or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.

 

  8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

8.1    Payment Default. If Borrower fails to (a) make any payment of principal
or interest on any Credit Extension when due or (b) pay any of the Obligations
within three (3) Business Days of the date when due. During this three
(3) Business Day cure period, the failure to make or pay any payment specified
under clause (b) hereunder is not an Event of Default (but no Credit Extension
will be made during the cure period);

8.2    Covenant Default.

(a)    If Borrower fails to perform any obligation under Sections 6.2 (financial
reporting), 6.4 (taxes), 6.5 (insurance), or 6.6 (primary accounts), or violates
any of the covenants contained in Article 7 of this Agreement; or

(b)    If Borrower fails or neglects to perform or observe any other material
term, provision, condition, covenant contained in this Agreement, in any of the
Loan Documents, or in any other present or future agreement between Borrower and
Bank and as to any default under such other term, provision, condition or
covenant that can be cured, has failed to cure such default within 10 days after
Borrower receives notice thereof or any officer of Borrower becomes aware
thereof; provided, however, that if the default cannot by its nature be cured
within the 10 day period or cannot after diligent attempts by Borrower be cured
within such 10 day period, and such default is likely to be cured within a
reasonable time, then Borrower shall have an additional reasonable period (which
shall not in any case exceed 30 days) to attempt to cure such default, and
within such reasonable time period the failure to have cured such default shall
not be deemed an Event of Default but no Credit Extensions will be made;

8.3    Material Adverse Effect. If there occurs any Material Adverse Effect;

 

15.



--------------------------------------------------------------------------------

8.4    Attachment. If any material portion of Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within 30 days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any material portion of Borrower’s assets by the United
States Government, or any department, agency, or instrumentality thereof, or by
any state, county, municipal, or governmental agency, and the same is not paid
within 30 days after Borrower receives notice thereof, provided that none of the
foregoing shall constitute an Event of Default where such action or event is
stayed or an adequate bond has been posted pending a good faith contest by
Borrower (provided that no Credit Extensions will be made during such cure
period);

8.5    Insolvency. If Borrower becomes insolvent, or if an Insolvency Proceeding
is commenced by Borrower, or if an Insolvency Proceeding is commenced against
Borrower and is not dismissed or stayed within 45 days (provided that no Credit
Extensions will be made prior to the dismissal of such Insolvency Proceeding);

8.6    Other Agreements. If (a) there is a default or other failure to perform
in any agreement to which Borrower is a party with a third party or parties
(i) resulting in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount in excess
of $500,000, (ii) in connection with any lease of real property material to the
conduct of Borrower’s business, if such default or failure to perform results in
the right of another party to terminate such lease, or (iii) that would
reasonably be expected to have a Material Adverse Effect;

8.7    Judgments. If a final, uninsured judgment or judgments for the payment of
money in an amount, individually or in the aggregate, of at least $500,000 shall
be rendered against Borrower and shall remain unsatisfied and unstayed for a
period of 10 days (provided that no Credit Extensions will be made prior to the
satisfaction or stay of the judgment); or

8.8    Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document when made or deemed made.

 

  9. BANK’S RIGHTS AND REMEDIES.

9.1    Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, in accordance with
applicable law, all of which are authorized by Borrower:

(a)    Declare all Obligations, whether evidenced by this Agreement, by any of
the other Loan Documents, or otherwise, immediately due and payable (provided
that upon the occurrence of an Event of Default described in Section 8.5
(insolvency), all Obligations shall become immediately due and payable without
any action by Bank);

 

16.



--------------------------------------------------------------------------------

(b)    Demand that Borrower (i) deposit cash with Bank in an amount equal to the
amount of any Credit Card Services remaining undrawn, as collateral security for
the repayment of any future drawings under such Credit Card Services, and
(ii) pay in advance all fees scheduled to be paid or payable in connection with
such Credit Card Services, and Borrower shall promptly deposit and pay such
amounts;

(c)    Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other agreement between Borrower and
Bank;

(d)    Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

(e)    Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrower shall
assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate which is reasonably convenient to
Borrower and Bank. Borrower authorizes Bank to enter the premises where the
Collateral is located, to take and maintain possession of the Collateral, or any
part of it, and to pay, purchase, contest, or compromise any encumbrance,
charge, or lien which in Bank’s determination appears to be prior or superior to
its security interest and to pay all expenses incurred in connection therewith.
With respect to any of Borrower’s owned premises, Borrower grants Bank a license
to enter into possession of such premises and to occupy the same, without
charge, by Borrower in order to exercise any of Bank’s rights or remedies
provided herein, at law, in equity, or otherwise;

(f)    place a “hold” on any account of Borrower (other than any payroll, trust
or escrow account) maintained with Bank and/or deliver a notice of exclusive
control, any entitlement order, or other directions or instructions pursuant to
any control agreement or similar agreements providing control of any Collateral;

(g)    Set off and apply to the Obligations then due any and all (i) balances
and deposits of Borrower held by Bank, and (ii) indebtedness at any time owing
to or for the credit or the account of Borrower held by Bank;

(h)    Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral. Bank is granted a license or other right, solely pursuant to the
provisions of this Section, to use, without charge, Borrower’s labels, patents,
copyrights, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any property of a similar nature, as
it pertains to the Collateral, in completing production of, advertising for
sale, and selling any Collateral and, in connection with Bank’s exercise of its
rights under this Section, Borrower’s rights under all licenses and all
franchise agreements shall inure to Bank’s benefit;

(i)    Dispose of the Collateral at either a public or private sale, or both, by
way of one or more contracts or transactions, for cash or on terms, in such
manner and at such places (including Borrower’s premises) as Bank determines is
commercially reasonable, and

 

17.



--------------------------------------------------------------------------------

apply any proceeds to the Obligations in whatever manner or order Bank deems
appropriate. Bank may sell the Collateral without giving any warranties as to
the Collateral. Bank may disclaim any warranties of title or the like. This
procedure will not be considered adversely to affect the commercial
reasonableness of any sale of the Collateral. If Bank sells any of the
Collateral upon credit, Borrower will be credited only with payments actually
made by the purchaser, received by Bank, and applied to the indebtedness of the
purchaser. If the purchaser fails to pay for the Collateral, Bank may resell the
Collateral and Borrower shall be credited with the proceeds of the sale;

(j)    Bank may credit bid and purchase at any public sale;

(k)    Apply for the appointment of a receiver, trustee, liquidator or
conservator of the Collateral, without notice and without regard to the adequacy
of the security for the Obligations and without regard to the solvency of
Borrower, any guarantor or any other Person liable for any of the Obligations;
and

(l)    Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrower.

Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.

9.2    Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower irrevocably appoints Bank (and any
of Bank’s designated officers, or employees) as Borrower’s true and lawful
attorney to: (a) send requests for verification of Accounts or notify account
debtors of Bank’s security interest in the Accounts; (b) endorse Borrower’s name
on any checks or other forms of payment or security that may come into Bank’s
possession; (c) sign Borrower’s name on any invoice or bill of lading relating
to any Account, drafts against account debtors, schedules and assignments of
Accounts, verifications of Accounts, and notices to account debtors; (d) dispose
of any Collateral; (e) make, settle, and adjust all claims under and decisions
with respect to Borrower’s policies of insurance; (f) settle and adjust disputes
and claims respecting the accounts directly with account debtors, for amounts
and upon terms which Bank determines to be reasonable; and (g) file, in its sole
discretion, one or more financing or continuation statements and amendments
thereto, relative to any of the Collateral; provided Bank may exercise such
power of attorney to sign the name of Borrower on any of the documents described
in clause (g) above, regardless of whether an Event of Default has occurred. The
appointment of Bank as Borrower’s attorney in fact, and each and every one of
Bank’s rights and powers, being coupled with an interest, is irrevocable until
all of the Obligations (other than inchoate indemnification or reimbursement
obligations or other obligations which, by their terms, survive termination of
this Agreement) have been fully repaid and performed and Bank’s obligation to
provide advances hereunder is terminated.

9.3    Accounts Collection. At any time after the occurrence and during the
continuation of an Event of Default, Bank may notify any Person owing funds to
Borrower of Bank’s security interest in such funds and verify the amount of such
Account. After the occurrence and during the continuance of an Event of Default,
Borrower shall collect all amounts

 

18.



--------------------------------------------------------------------------------

owing to Borrower for Bank, receive in trust all payments as Bank’s trustee, and
immediately deliver such payments to Bank in their original form as received
from the account debtor, with proper endorsements for deposit.

9.4    Bank Expenses. If Borrower fails to timely pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable notice to Borrower: (a) make payment of the same or any part thereof;
or (b) obtain and maintain insurance policies of the type discussed in
Section 6.5 of this Agreement, and take any action with respect to such policies
as Bank reasonably deems prudent. Any amounts so paid or deposited by Bank shall
constitute Bank Expenses, shall be immediately due and payable, and shall bear
interest at the then applicable rate hereinabove provided, and shall be secured
by the Collateral. Any payments made by Bank shall not constitute an agreement
by Bank to make similar payments in the future or a waiver by Bank of any Event
of Default under this Agreement.

9.5    Bank’s Liability for Collateral. Bank has no obligation to clean up or
otherwise prepare the Collateral for sale. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.

9.6    No Obligation to Pursue Others. Bank has no obligation to attempt to
satisfy the Obligations by collecting them from any other person liable for them
and Bank may release, modify or waive any collateral provided by any other
Person to secure any of the Obligations, all without affecting Bank’s rights
against Borrower. Borrower waives any right it may have to require Bank to
pursue any other Person for any of the Obligations.

9.7    Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative. Bank shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity. No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on Borrower’s
part shall be deemed a continuing waiver. No delay by Bank shall constitute a
waiver, election, or acquiescence by it. No waiver by Bank shall be effective
unless made in a written document signed on behalf of Bank and then shall be
effective only in the specific instance and for the specific purpose for which
it was given. This Section 9.7 may not be waived or modified by Bank by course
of performance, conduct, estoppel or otherwise.

9.8    Demand; Protest. Except as otherwise provided in this Agreement, Borrower
waives demand, protest, notice of protest, notice of default or dishonor, notice
of payment and nonpayment and any other notices relating to the Obligations.

 

19.



--------------------------------------------------------------------------------

  10. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
reporting required pursuant to Section 6.2 of this Agreement, which shall be
sent as directed in the monthly reporting forms provided by Bank) shall be
personally delivered or sent by a recognized overnight delivery service,
certified mail, postage prepaid, return receipt requested, or by telefacsimile
or electronic mail to Borrower or to Bank, as the case may be, at its addresses
set forth below:

 

If to Borrower:   ALLENA PHARMACEUTICALS, INC.     One Newton Executive Park,
Suite 202     Newton, MA 02462     Attn: Edward Wholihan     E-Mail:
ewholihan@allenapharma.com   If to Bank:   Pacific Western Bank     406
Blackwell Street, Suite 240     Durham, North Carolina 27701     Attn: Loan
Operations Manager     FAX: (919) 314-3080     E-Mail:
loannotices@square1bank.com   with a copy to:   Pacific Western Bank     131
Oliver Street, Suite 250     Boston, MA 02110     Attn: Scott Hansen     E-Mail:
shansen@square1bank.com  

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

  11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of North Carolina, without regard to principles of
conflicts of law. Jurisdiction shall lie in the State of North Carolina. All
disputes, controversies, claims, actions and similar proceedings arising with
respect to Borrower’s account or any related agreement or transaction shall be
brought in the General Court of Justice of North Carolina sitting in Durham
County, North Carolina or the United States District Court for the Middle
District of North Carolina, except as provided below with respect to arbitration
of such matters. BANK AND BORROWER EACH ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY
JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH OF THEM, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR
CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM
MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN), OR ACTION OF ANY OF THEM. THESE PROVISIONS SHALL NOT
BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED

 

20.



--------------------------------------------------------------------------------

BY BANK OR BORROWER, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY EACH OF THEM. If
the jury waiver set forth in this Section 11 is not enforceable, then any
dispute, controversy, claim, action or similar proceeding arising out of or
relating to this Agreement, the Loan Documents or any of the transactions
contemplated therein shall be settled by final and binding arbitration held in
Durham County, North Carolina in accordance with the then current Commercial
Arbitration Rules of the American Arbitration Association by one arbitrator
appointed in accordance with those rules. The arbitrator shall apply North
Carolina law to the resolution of any dispute, without reference to rules of
conflicts of law or rules of statutory arbitration. Judgment upon any award
resulting from arbitration may be entered into and enforced by any state or
federal court having jurisdiction thereof. Notwithstanding the foregoing, the
parties may apply to any court of competent jurisdiction for preliminary or
interim equitable relief, or to compel arbitration in accordance with this
Section. The costs and expenses of the arbitration, including without
limitation, the arbitrator’s fees and expert witness fees, and reasonable
attorneys’ fees, incurred by the parties to the arbitration may be awarded to
the prevailing party, in the discretion of the arbitrator, or may be apportioned
between the parties in any manner deemed appropriate by the arbitrator. Unless
and until the arbitrator decides that one party is to pay for all (or a share)
of such costs and expenses, both parties shall share equally in the payment of
the arbitrator’s fees as and when billed by the arbitrator.

 

  12. GENERAL PROVISIONS.

12.1    Successors and Assigns. This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties and shall bind all persons who become bound as a debtor to this
Agreement; provided, however, that neither this Agreement nor any rights
hereunder may be assigned by Borrower without Bank’s prior written consent,
which consent may be granted or withheld in Bank’s sole discretion. Bank shall
have the right without the consent of or notice to Borrower to sell, assign,
transfer, negotiate, or grant participation in all or any part of, or any
interest in, Bank’s obligations, rights and benefits hereunder. Notwithstanding
the foregoing, unless an Event of Default shall have occurred and be continuing,
Bank shall not assign the Agreement or sell a participation therein to any
vulture hedge fund or director competitor of Borrower.

12.2    Indemnification. Borrower shall defend, indemnify and hold harmless Bank
and its officers, directors, employees, affiliates, advisors and agents against:
(a) all obligations, demands, claims, and liabilities claimed or asserted by any
other party in connection with the transactions contemplated by this Agreement;
and (b) all losses or Bank Expenses in any way suffered, incurred, or paid by
Bank, its officers, employees and agents as a result of or in any way arising
out of, following, or consequential to transactions between Bank and Borrower
whether under this Agreement (including without limitation reasonable documented
out-of-pocket attorneys fees and expenses), except, in each case, for claims,
losses, obligations or liabilities caused by Bank’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
non-appealable order.

12.3    Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

21.



--------------------------------------------------------------------------------

12.4    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

12.5    Amendments in Writing, Integration. All amendments to or terminations of
this Agreement or the other Loan Documents must be in writing. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties hereto with respect to the subject matter of this Agreement
and the other Loan Documents, if any, are merged into this Agreement and the
Loan Documents.

12.6    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
Executed copies of the signature pages of this Agreement sent by facsimile or
transmitted electronically in Portable Document Format (“PDF”), or any similar
format, shall be treated as originals, fully binding and with full legal force
and effect, and the parties waive any rights they may have to object to such
treatment.

12.7    Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
(other than inchoate indemnification or reimbursement obligations or other
obligations which, by their terms, survive termination of this Agreement) remain
outstanding or Bank has any obligation to make any Credit Extension to Borrower.
The obligations of Borrower to indemnify Bank with respect to the expenses,
damages, losses, costs and liabilities described in Section 12.2 shall survive
until all applicable statute of limitations periods with respect to actions that
may be brought against Bank have run.

12.8    Confidentiality and Publicity.

(a)    In handling any confidential information, Bank and all employees and
agents of Bank shall exercise commercially reasonable efforts to maintain in
confidence, in accordance with its customary procedures for handling
confidential information, all non-public information furnished to Bank
(“Confidential Information”) other than any such Confidential Information that
becomes generally available to the public (other than through disclosure by Bank
in violation of this Section 12.8) or becomes available to the Bank from a
source other than Borrower and that is not known to Bank to be subject to
confidentiality obligations; provided, that Bank and its Affiliates shall have
the right to disclose Confidential Information to: (i) such Person’s Affiliates
(provided that the applicable Affiliate agrees to the terms of this
Section 12.8); (ii) such Person or such Person’s Affiliates’ lenders, funding
sources, or financing sources; (iii) such Person’s or such Person’s Affiliates’
directors, officers, trustees, partners, members, managers, employees, agents,
advisors, representatives, attorneys, equity owners, professional consultants,
portfolio management services and rating agencies; (iv) any successor or assign
of Bank; (v) any Person to whom Bank offers to sell, assign or transfer any
Credit Extension or any part thereof or any interest or participation therein
(provided that any such Person shall have entered into an agreement containing
confidentiality provisions no less restrictive than the provisions of this
Section 12.8 and Bank shall have delivered a copy to Borrower); (vi) any Person
that provides statistical analysis and/or information services to Bank or its
Affiliates; and

 

22.



--------------------------------------------------------------------------------

(vii) any Person (A) to the extent required by it by law, (B) as may be required
in connection with the examination, audit, or similar investigation of Bank,
(C) in response to any subpoena or other legal process or informal investigative
demand, (D) in connection with any litigation, or (E) in connection with the
actual or potential exercise or enforcement of any right or remedy under any
Loan Document. The obligations of Bank and its Affiliates under this Section
shall supersede and replace any other confidentiality obligations agreed to by
Bank or its Affiliates.

 

23.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

ALLENA PHARMACEUTICALS, INC. By:  

/s/ Edward Wholihan

Name:  

Edward Wholihan

Title:  

CFO

PACIFIC WESTERN BANK By:  

/s/ Scott Hansen

Name:  

Scott Hansen

Title:  

Senior Vice President

 

24.



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefore, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and general partners.

“APSC” means Allena Pharmaceuticals Security Corporation.

“Authorized Officer” means someone designated as such in the corporate
resolution provided by Borrower to Bank in which this Agreement and the
transactions contemplated hereunder are authorized by Borrower’s board of
directors. If Borrower provides subsequent corporate resolutions to Bank after
the Closing Date, the individual(s) designated as “Authorized Officer(s)” in the
most recently provided resolution shall be the only “Authorized Officers” for
purposes of this Agreement.

“Availability End Date” means December 31, 2019, provided that from and after
the Equity Event, Availability End Date shall mean June 30, 2020.

“Bank Expenses” means all reasonable and documented costs or expenses (including
reasonable and documented attorneys’ fees and expenses, whether generated by
in-house or by outside counsel) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
(whether generated in-house or by outside counsel) incurred in amending,
enforcing or defending the Loan Documents (including fees and expenses of
appeal), incurred before, during and after an Insolvency Proceeding, whether or
not suit is brought.

“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of North Carolina are authorized or required to close.

“Cash” means unrestricted cash and cash equivalents.

 

1.



--------------------------------------------------------------------------------

“Change in Control” shall mean a transaction other than pursuant to a public
offering or a bona fide equity financing or series of financings on terms and
from investors reasonably acceptable to Bank in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.

“Closing Date” means the date of this Agreement.

“Code” means the North Carolina Uniform Commercial Code as amended or
supplemented from time to time.

“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral to the extent not described on Exhibit B, except to the
extent any such property (i) is nonassignable by its terms without the consent
of the licensor thereof or another party (but only to the extent such
prohibition on transfer is enforceable under applicable law, including, without
limitation, Sections §25-9-406 and §25-9-408 of the Code), (ii) the granting of
a security interest therein is contrary to applicable law, provided that upon
the cessation of any such restriction or prohibition, such property shall
automatically become part of the Collateral, (iii) constitutes the capital stock
of a controlled foreign corporation (as defined in the IRC), in excess of 65% of
the voting power of all classes of capital stock of such controlled foreign
corporations entitled to vote, or (iv) property (including any attachments,
accessions or replacements) that is subject to a Lien that is permitted pursuant
to clause (c) of the definition of Permitted Liens, if the grant of a security
interest with respect to such property pursuant to this Agreement would be
prohibited by the agreement creating such Permitted Lien or would otherwise
constitute a default thereunder, provided, that such property will be deemed
“Collateral” hereunder upon the termination and release of such Permitted Lien.

“Collateral State” means the state or states where the Collateral is located,
which is Massachusetts.

“Compliance Certificate” means a compliance certificate, in substantially the
form of Exhibit D attached hereto, executed by a Responsible Officer of the
Borrower.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to

 

2.



--------------------------------------------------------------------------------

the stated or determined amount of the primary obligation in respect of which
such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith; provided, however, that such amount shall not in any
event exceed the maximum amount of the obligations under the guarantee or other
support arrangement.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

“Credit Card Line” means Two Hundred Fifty Thousand Dollars ($250,000).

“Credit Card Maturity Date” means 364 days after the Closing Date.

“Credit Extension” means each Term Loan and any other extension of credit by
Bank to or for the benefit of Borrower hereunder.

“Environmental Laws” means all laws, rules, regulations, orders and the like
issued by any federal state, local foreign or other governmental or
quasi-governmental authority or any agency pertaining to the environment or to
any hazardous materials or wastes, toxic substances, flammable, explosive or
radioactive materials, asbestos or other similar materials.

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

“Equity Event” means the receipt by Borrower after the Closing Date but not
later than December 31, 2019 of at least Fifty Million Dollars ($50,000,000) of
gross proceeds from the sale of its equity securities or upfront cash payment
from a strategic partnership.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“Event of Default” has the meaning assigned in Article 8.

“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time in the United States.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations, including but not limited to any sublimit contained herein.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

3.



--------------------------------------------------------------------------------

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to any Copyrights, Trademarks and Patents.

“Inventory” means all present and future inventory in which Borrower has any
interest.

“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.

“Material Adverse Effect” means a material adverse effect on (i) the operations,
business or financial condition of Borrower and its Subsidiaries taken as a
whole, (ii) the ability of Borrower to repay the Obligations or otherwise
perform its obligations under the Loan Documents, or (iii) Borrower’s interest
in, or the value, perfection or priority of Bank’s security interest in the
Collateral.

“Maturity Date” means June 29, 2022.

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

 

4.



--------------------------------------------------------------------------------

“Permitted Indebtedness” means:

(a)    Indebtedness of Borrower in favor of Bank arising under this Agreement or
any other Loan Document;

(b)    Indebtedness existing on the Closing Date and disclosed in the Schedule;

(c)    Indebtedness not to exceed $250,000 in the aggregate at any time secured
by a lien described in clause (c) of the defined term “Permitted Liens,”
provided such Indebtedness does not exceed at the time it is incurred the lesser
of the cost or fair market value of the property financed with such
Indebtedness;

(d)    Subordinated Debt;

(e)    Indebtedness to trade creditors incurred in the ordinary course of
business;

(f)    Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(g)    Indebtedness (i) owing from Borrower or any Subsidiary that is a
guarantor to Borrower or any Subsidiary that is a guarantor, (ii) owing from any
Subsidiary that is not a guarantor to any Subsidiary that is not a guarantor,
and (iii) owing from any Subsidiary that is not a guarantor to Borrower or any
Subsidiary that is a guarantor in an amount not to exceed $100,000 outstanding;

(h)    Indebtedness that otherwise constitutes a Permitted Investment;

(i)    To the extent constituting Indebtedness obligations, Indebtedness
incurred in connection with financing of insurance premiums in the ordinary
course of business;

(j)    To the extent constituting Indebtedness, Indebtedness in respect of
netting services or overdraft protections or otherwise in connection with
deposit or securities accounts in the ordinary course of business;

(k)    Reimbursement obligations with respect to corporate credit cards;

(l)    the Standby Letter of Credit, issued by Silicon Valley Bank in the amount
of $26,500 existing as of the Closing Date;

(m)    Indebtedness not otherwise permitted hereunder not to exceed $250,000 in
the aggregate outstanding; and

(n)    Extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose more burdensome terms upon Borrower or its Subsidiary, as the
case may be.

“Permitted Investment” means:

(o)    Investments existing on the Closing Date disclosed in the Schedule;

 

5.



--------------------------------------------------------------------------------

(p)    (i) Marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one year from the date of creation thereof and currently having rating
of at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, (iii) certificates of deposit maturing no more than one year
from the date of investment therein, and (iv) money market accounts;
(v) Investments in regular deposit or checking accounts held with Bank or as
otherwise permitted by, and subject to the terms and conditions of, Section 6.6
of this Agreement; and (vi) Investments consistent with any investment policy
adopted by the Borrower’s board of directors;

(q)    Investments accepted in connection with Permitted Transfers;

(r)    Investments (i) by Borrower or any Subsidiary that is a guarantor in
Borrower or any Subsidiary that is a guarantor, (ii) by any Subsidiary that is
not a guarantor in any Subsidiary that is not a guarantor, and (iii) by Borrower
or any Subsidiary that is a guarantor in any Subsidiary that is not a guarantor
in an amount not exceeding $100,000 per year;

(s)    Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plan agreements approved by Borrower’s Board of Directors, which shall
not exceed $350,000 in the aggregate in any fiscal year;

(t)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;

(u)    Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (g) shall not
apply to Investments of Borrower in any Subsidiary;

(v)    Joint ventures or strategic alliances in the ordinary course of
Borrower’s business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed $250,000 in the aggregate in any
fiscal year;

(w)    Investments in APSC, to the extent permitted in Section 6.7;

(x)    Investments permitted under Section 7.3; and

(y)    Investments not otherwise permitted hereunder not to exceed $250,000 in
any fiscal year.

“Permitted Liens” means the following:

(z)    Any Liens existing on the Closing Date and disclosed in the Schedule
(excluding Liens to be satisfied with the proceeds of the Credit Extensions) or
arising under this Agreement, the other Loan Documents, or any other agreement
in favor of Bank;

 

6.



--------------------------------------------------------------------------------

(aa)    Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings and for which Borrower maintains adequate reserves;

(bb)    Liens not to exceed $250,000 in the aggregate at any time (i) upon or in
any Equipment (other than Equipment financed by a Credit Extension) acquired or
held by Borrower or any of its Subsidiaries to secure the purchase price of such
Equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such Equipment, or (ii) existing on such Equipment at
the time of its acquisition, in each case provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such Equipment;

(cc)    Liens incurred in connection with the extension, renewal or refinancing
of the indebtedness secured by Liens of the type described in clauses
(a) through (c) above, provided that any extension, renewal or replacement Lien
shall be limited to the property encumbered by the existing Lien and the
principal amount of the indebtedness being extended, renewed or refinanced does
not increase;

(dd)    Liens arising from judgments, decrees or attachments in circumstances
not constituting an Event of Default under Sections 8.4 (attachment) or 8.8
(judgments);

(ee)    Liens securing Subordinated Debt;

(ff)    Liens of carriers, warehousemen, suppliers, mechanics, materialmen,
landlords or other similar persons incurred in the ordinary course of business;

(gg)    Liens to secure the payment of worker’s compensation, employment
insurance, old age pensions, social security, bonds to secure 401k or similar
retirement plans and other like obligations incurred in the ordinary course of
business (other than Liens imposed by ERISA);

(hh)    Subject to Section 6.6, Liens in favor of other financial institutions
arising in connection with Borrower’s deposit and/or securities accounts held at
such institutions;

(ii)    Non-exclusive licenses, partnerships and joint ventures for the use of
property of Borrower or its Subsidiaries in the ordinary course of business and
licenses that do not result in a legal transfer of the title of the licensed
property but may be exclusive in respects other than territory and that may be
exclusive as to territory only as to discrete geographical areas outside of the
United States;

(jj)    Leases or subleases of real property granted in the ordinary course of
business and leases, subleases, non-exclusive licenses or sublicenses of
personal property (other than Intellectual Property) granted in the ordinary
course of business, if the leases, subleases, licenses and sublicenses do not
prohibit granting Bank a security interest therein;

(kk)    For up to sixty (60) days after the Closing Date, a Lien on Borrower’s
account with Silicon Valley Bank securing obligations in connection with a
Letter of Credit in the amount of $26,500; and

(ll)    Cash collateral securing corporate credit cards.

 

7.



--------------------------------------------------------------------------------

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:

(mm)    Inventory in the ordinary course of business;

(nn)    licenses and similar arrangements for the use of the property of
Borrower or its Subsidiaries in the ordinary course of business;

(oo)    worn-out, surplus or obsolete Equipment;

(pp)    grants of security interests and other Liens that constitute Permitted
Liens;

(qq)    Permitted Investments;

(rr)    Consisting of the sale or issuance of any stock of Borrower permitted
under Section 7.2;

(ss)    Cash in a manner not prohibited by the terms of this Agreement; and

(tt)    other assets of Borrower or its Subsidiaries that do not in the
aggregate exceed $250,000 during any fiscal year.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Bank.

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer, Vice President of Finance and
the Controller of Borrower, as well as any other officer or employee identified
as an Authorized Officer in the corporate resolution delivered by Borrower to
Bank in connection with this Agreement.

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

“SOS Reports” means the official reports from the Secretaries of State of each
Collateral State, the state where Borrower’s chief executive office is located,
the state of Borrower’s formation and other applicable federal, state or local
government offices identifying all current security interests filed in the
Collateral and Liens of record as of the date of such report.

“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).

“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
50% of the stock, limited liability company interest or joint venture of which
by the terms thereof ordinary voting power to elect the Board of Directors,
managers or trustees of the entity, at the time as of which any determination is
being made, is owned by Borrower, either directly or through an Affiliate.

 

8.



--------------------------------------------------------------------------------

“SVB Loan Agreement” means that certain Loan and Security Agreement, dated as of
August 18, 2014, by and between Silicon Valley Bank and Borrower, as amended,
restated, supplemented or otherwise modified from time to time.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

9.



--------------------------------------------------------------------------------

DEBTOR    ALLENA PHARMACEUTICALS, INC. SECURED PARTY:    PACIFIC WESTERN BANK

EXHIBIT B

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(uu)    all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), deposit accounts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), financial assets, general intangibles (including
patents, trademarks, copyrights, goodwill, payment intangibles, domain names and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

(vv)    any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the North Carolina Uniform Commercial
Code, as amended or supplemented from time to time, including revised Division 9
of the Uniform Commercial Code-Secured Transactions.

Notwithstanding the foregoing, the Collateral shall not include any of the
Intellectual Property; provided, however, that the Collateral shall include all
accounts and general intangibles that consist of rights to payment and proceeds
from the sale, licensing or disposition of all or any part, or rights in, the
foregoing (the “Rights to Payment”).

Notwithstanding the foregoing, if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in the Rights to Payment, then
the Collateral shall automatically, and effective as of June 29, 2018, include
the Intellectual Property to the extent and only to the extent necessary to
permit perfection of Bank’s security interest in the Rights to Payment, and
further provided, however, that Bank’s enforcement rights with respect to any
security interest in the Intellectual Property shall be absolutely limited to
the Rights to Payment only, and Bank shall have no recourse whatsoever with
respect to the underlying Intellectual Property.

 

1.



--------------------------------------------------------------------------------

EXHIBIT C

LOAN ADVANCE/PAYDOWN REQUEST FORM

[Please refer to New Borrower Kit]

EXHIBIT D

COMPLIANCE CERTIFICATE

[Please refer to New Borrower Kit]

 

2.



--------------------------------------------------------------------------------

SCHEDULE OF EXCEPTIONS

Permitted Indebtedness (Exhibit A) – None.

Permitted Investments (Exhibit A) – None.

Permitted Liens (Exhibit A) – None.

Prior Names (Section 5.5) – None.

Litigation (Section 5.6) – None.

Inbound Licenses (Section 5.12) – that certain License Agreement, dated as of
March 22, 2012, by and between Althea Technologies, Inc. and Borrower.

 

1.



--------------------------------------------------------------------------------

CORPORATE RESOLUTION

The undersigned duly elected and qualified officer of ALLENA PHARMACEUTICALS,
INC. (the “Company”) certifies that the following is a true and correct copy of
certain resolutions adopted by the Company’s Board of Directors in accordance
with applicable law and the Company’s bylaws, and that such resolutions are now
unmodified and in full force and effect:

BE IT RESOLVED, that:

 

1) Any one (1) of the following, duly elected officers of the Company (each, an
“Authorized Officer”) whose genuine original signature appears next to his or
her name is authorized to act for, on behalf of, and in the name of the Company
in connection with the resolutions below:

 

Title

 

Name

 

Authorized Signature

                                                                      

 

                                                                      

 

                                                                      

                                                                      

 

                                                                      

 

                                                                      

                                                                      

 

                                                                      

 

                                                                      

                                                                      

 

                                                                      

 

                                                                      

 

2) Any Authorized Officer may:

 

  a) Borrow money from time to time from Pacific Western Bank (the “Bank”), and
may negotiate and procure loans, letters of credit, foreign exchange contracts
and other financial accommodations from Bank, including without limitation, that
certain Loan and Security Agreement dated as of June 29, 2018, and also to
execute and deliver to Bank one or more renewals, extensions, or modifications
thereof;

 

  b) Give security for any liabilities of the Company to Bank by grant, security
interest, assignment, lien, deed of trust or mortgage upon any real or personal
property, tangible or intangible of the Company;

 

  c) Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Company, whether or not registered
in the name of the Company;

 

  d) Discount with the Bank, commercial or other business paper belonging to the
Company made or drawn by or upon third parties, without limit as to amount;

 

  e) Authorize and direct the Bank to pay the proceeds of any such loans or
discounts as directed by the persons so authorized to sign;

 

  f) [Reserved];

 

  g) Execute and deliver in form and content as may be required by the Bank any
and all notes, evidences of indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, any or all of which may relate to all or to substantially all of
the Company’s property and assets;

 

3) The Authorized Officers may designate additional or alternate individuals as
being authorized to request loan advances, to do and perform such other acts and
things, to pay any and all fees and costs, and to execute and deliver such other
documents and agreements as he or she may in his or her discretion deem
reasonably necessary or proper in order to carry into effect the provisions of
these Resolutions.

 

1.



--------------------------------------------------------------------------------

4) Any and all acts authorized pursuant to these resolutions and performed prior
to the passage of these resolutions are hereby ratified and approved, and the
authority conferred herein may be exercised singly by any such officer, and
these resolutions shall continue in full force and effect until written notice
of modification or revocation is received and accepted by Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions). Bank may rely upon any form of notice, which it in good faith
believes to be genuine or what it purports to be.

 

5) The Resolutions are in full force and effect as of the date of this
Certificate and are intended to replace, as of this date, any Resolutions
previously given by the Company to Bank in connection with the matters described
herein; these Resolutions and any borrowings or financial accommodations under
these Resolutions have been properly noted in the corporate books and records,
and have not been rescinded, revoked or modified; neither the foregoing
Resolutions nor any actions to be taken pursuant to them are or will be in
contravention of any provision of the articles of incorporation or bylaws of the
Company or of any agreement, indenture or other instrument to which the Company
is a party or by which it is bound; and to the extent the articles of
incorporation or bylaws of the Company or any agreement, indenture or other
instrument to which the Company is a party or by which it is bound require the
vote or consent of shareholders of the Company to authorize any act, matter or
thing described in the foregoing Resolutions, such vote or consent has been
obtained.

In Witness Whereof, I have affixed my name as                      (title) on
June 29, 2018.

 

                                                     

 

2.



--------------------------------------------------------------------------------

USA PATRIOT ACT

NOTICE

OF

CUSTOMER IDENTIFICATION

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.

WHAT THIS MEANS FOR YOU: when you open an account, we will ask your name,
address, date of birth, and other information that will allow us to identify
you. We may also ask to see your driver’s license or other identifying
documents.

 

3.



--------------------------------------------------------------------------------

PACIFIC WESTERN BANK      AUTOMATIC DEBIT AUTHORIZATION Member FDIC      To:
PACIFIC WESTERN BANK

Re: Loan #                                                                  

You are hereby authorized and instructed to charge account No.
                                                  in the name of

ALLENA PHARMACEUTICALS, INC.

 

 

for facility fees, principal, interest and other payments due on above
referenced loan as set forth below and credit the loan referenced above.

             Debit the Facility Fee as it becomes due according to the terms of
the Loan and Security Agreement and any renewals or amendments thereof.

             Debit each interest payment as it becomes due according to the
terms of the Loan and Security Agreement and any renewals or amendments thereof.

             Debit each principal payment as it becomes due according to the
terms of the Loan and Security Agreement and any renewals or amendments thereof.

             Debit each payment for Bank Expenses as it becomes due according to
the terms of the Loan and Security Agreement and any renewals or amendments
thereof.

This Authorization is to remain in full force and effect until revoked in
writing.

Borrower Signature

               Date

 

    

 

 

    

 

 

4.



--------------------------------------------------------------------------------

We are excited to have you as a client of Square 1 Bank, a division of Pacific
Western Bank! We’d love to spread the word about your success!

From press releases to mentions on social media sites, and all points in
between, Square 1’s marketing and communications team is constantly seeking new
opportunities to promote our clients and to connect them to prospects, existing
customers and the larger entrepreneurial/venture capital community.

If you complete the authorization below and return it to us, you are authorizing
us to reference and/or include your company as part of our marketing and
advertising efforts without further review or advance approval by you. Please
select all areas that you approve.

 

☐    All items listed below ☐    List company as a Square 1 customer on social
media sites, including Twitter, LinkedIn, Facebook, Square 1’s corporate blog,
or any other social media site ☐    Press release including your company as a
client of Square 1 Bank, a division of Pacific Western Bank (to include company
name and description only; may appear alongside other clients) ☐    Press
release including your company as a client of Square 1 Bank, a division of
Pacific Western Bank (general press release not focused on your company, but
referring to your company as a client, and including your company’s name,
description, and editorial comments; may appear alongside other clients) ☐   
Provide quote for inclusion in a Square 1-issued press release ☐    Use of
company name and logo in Square 1 marketing materials including corporate
marketing collateral, website, social media sites, and other advertising
campaigns ☐    Provide quotes for inclusion in Square 1 marketing materials
including corporate marketing collateral, website, social media sites, and other
advertising campaigns ☐    Customer case study/application brief (success story
to be posted on website, included in press kits and/or pitched to publications
as potential articles) ☐    Willing to participate in a video testimonial
highlighting your banking relationship and experiences with Square 1’s team,
products and services. ☐    Other (please describe):

If you have questions, please contact your banker or our Marketing +
Communications team at marketing@square1bank.com.

Please acknowledge your authorization by signing below:

 

Company Name:                                        
                                     

Authorized Signer:                                          
                                

Name:                                          
                                                     

Title:                                          
                                                       

Date:                                             

 

5.



--------------------------------------------------------------------------------

1) INSURANCE CHECKLIST1

In connection with the closing of your credit facility with Pacific Western Bank
(the “Bank”), the following conditions related to insurance must be satisfied:

 

  1. Insurance Company Requirements - All insurance required pursuant to the
loan documents shall be issued by insurance companies in good standing with a
current rating of A- or better by A.M. Best Company and a Financial Size
Category of VIII or higher.

 

  2. Property Insurance.

 

  a. Pre-Closing: The Borrower must provide an Acord Form 28 showing evidence of
property insurance, naming Pacific Western Bank as a certificate holder.

 

  b. Post-Closing: Within thirty days following closing, Borrower must provide
Bank with a Lender’s Loss Payable endorsement showing Pacific Western Bank as a
lender’s loss payee.

 

  3. Liability Insurance.

 

  a. Pre-Closing: The Borrower must provide an Acord Form 25 showing Pacific
Western Bank as a certificate holder.

 

  b. Post-Closing: Within thirty days following closing, Borrower must provide
Bank with an endorsement to Borrower’s liability insurance policy showing
Pacific Western Bank as an additional insured.

 

  4. Name and Address – The Bank name and address format on all insurance
related documentation should be as follows:

Pacific Western Bank, its successors and assigns,

406 Blackwell Street, Suite 240 Durham, NC 27701

Attn: Loan Operations Department

Please email copies of any documentation related to insurance to
insurance@square1bank.com, and if you have any questions related to the
insurance requirements associated with the closing of your credit facility
please contact Lisa Stansell at (919) 597-7487 or via email at
lstansell@square1bank.com.

 

6.